DETAILED ACTION
This is in response to the Request for Continued Examination filed 1/05/2021 wherein claims 7-8, 13-14, and 20 are canceled and claims 1-6, 9-12, 15-19, and 21-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.

Drawings
The drawings were received on 1/5/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-10, 12, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner et al. (US 2012/0266606) in view of Pech et al. (US 2014/0373554), Smith (US 5,463,865), and Nesdill et al. (US 2015/0167553).
Regarding Independent Claim 1, Zeiner teaches (Figures 1-3) a system for motoring a gas turbine engine of an aircraft (see Paragraph 0002 and Figure 1), the system comprising:
an air turbine starter (108) operable to drive rotation of a starting spool of the gas turbine engine (102 – see Figure 1) in response to compressed air (see Paragraphs 0002-0003);
a starter air valve (110) operable to control delivery of the compressed air (Paragraph 0018) to the air turbine starter (108); and
a controller (104) operable to control motoring of the starting spool the gas turbine engine (via 110 – see Paragraph 0017) by controlling a state of the starter air valve (110) to maintain a motoring speed below a threshold level (“the circuit 116 is configured to determine the rotational speed of the turbine 114 and compare this speed to a preset threshold speed” and “the rotational speed signal may also be used by the engine control 104 to control ATS 108 acceleration rate and speed. In particular, the engine control 104 may implement logic to controllably modulate the position of SAV 110, and thus the flow of pressurized air to the ATS 108, to control acceleration rate and speed …By controlling speed, extended operation at turbine resonance conditions can be avoided”; see Paragraphs 0025 and 0027), the controller (104) commanding (via a valve position signal; see Paragraph 0022) the starter air valve (110) to either open so that pressurized air may flow into the air turbine starter or close so that pressurized air does not flow into the air 
Although Zeniner teaches determining the rotational speed of the air turbine starter and compare that speed to a preset threshold speed and using the determined rotational speed to control the acceleration rate and speed of the air turbine starter (Paragraph 0027), Zeiner does not teach maintaining a motoring speed of a gas turbine engine shaft of the starting spool. 
Zeiner also does not state that the fault condition detected includes a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve and Ziener does not teach commanding a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detection of the fault condition. 
Pech teaches (Figures 1-7) a gas turbine engine start system (10) including an air turbine starter (20) and a gas turbine engine (22) connected to through an accessory gearbox (24) such that, under normal operation, the rotational speed (N2) of the gas turbine engine (22) is proportional to the speed of the air turbine starter shaft (42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner to include the connection of the air turbine starter shaft to the gas turbine engine such that a motoring speed of the gas turbine engine shaft of the starting spool is maintained when rotational speed of the air turbine starter is maintained, as taught by Pech, in order to allow the air turbine starter to initiate spool-up of a larger gas turbine engine (Paragraph 0031). Zeiner in view of Pech does not state that the fault condition detected includes a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve and Ziener in view 
Smith teaches (Figures 1-4) detecting a fault condition of the starter air valve (“The starter air valve (SAV) feedback system illustrated in FIG. 2 may be used to detect failures in air valve 20 and to prevent such failures from damaging starter 50 or any other downstream components”; see Column 2, lines 44-47) includes a pressure increase of the compressed air at the starter air valve (“If valve 20 fails open or partially open, pressure transducer 40 will also measure an increase in the pressure differential as a result of leakage. Thus, failures of valve 20 may be detected by monitoring the pressure differential measured by pressure transducer 40”; see Column 3, lines 26-30) or a stuck open position of the starter air valve (“starter air valve binding or sticking in the partially open position can be identified” – Column 3, line 66 – Column 4, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech to include the detection of a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve, as taught by Smith, in order to detect failures in the starter air valve and prevent failures from damaging the air turbine starter or any other downstream components (Column 2, lines 44-52). Zeiner in view of Pech and Smith does not teach commanding a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detection of the fault condition.
Nesdill teaches (Figures 1-4) a surge control valve (222) and inlet guide vanes (218) located upstream of an air turbine starter (see Figures 1-2), wherein the actuation of the surge control valve (222) and the inlet guide vanes (218) can be controlled by a controller (250) to increase or decrease the amount of air to the air turbine starter, thereby increasing or decreasing the speed of the main engine (see Paragraphs 0030, 0039, and 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech and Smith to include commanding an action that reduces delivery of the compressed air to the turbine starter, as taught by Nesdill, in order to decrease an amount of air to the air turbine starter (Paragraph 0029 of Nesdill), to provide a more precise amount of air to the air turbine starter (Paragraph 0044 of Nesdill), and therefore, avoid an amount of air through 
Regarding Claim 2, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner further teaches (Figures 1-3) wherein the compressed air is driven by an auxiliary power unit (Paragraph 0018) of the aircraft (Paragraph 0002).
Regarding Claim 3, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, wherein the controller relays the command for the mitigation action to the auxiliary power unit through an engine control interface using a digital communication bus. 
Nesdill teaches (Figures 1-4) an engine system (100) including an air turbine starter (130) receiving air from an APU system (140), wherein the airflow sent to the air turbine starter (130) is controlled by an engine controller (250), wherein the engine controller (250) controls opening or closing a surge control valve (22) and inlet guide vanes (218) to increase or decrease the pneumatic power to the air turbine starter (130; see Paragraphs 0029 and 0039), wherein the engine controller (120 or 250) relays a command for a mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) to the auxiliary power unit through an engine control interface using a digital communication bus (see Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech to include the controller relaying the command for the mitigation action to the auxiliary power unit through an engine control interface using a digital communication bus, as taught by Nesdill, in order to execute programs contained within memory and transmit programs, data, status and other information or signals between the various components of the engine system (Paragraph 0045 of Nesdill).
Regarding Claim 4,
Nesdill teaches (Figures 1-4) wherein the mitigation action (an action to maintain engine speed – see Paragraph 0044) comprises opening one or more bleed valves (222) to purge the compressed air (from 216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech and Nesdill to include opening one or more bleed valves to purge the compressed air, as taught by Nesdill, for the same reasons discussed above in claim 1.
Regarding Claim 6, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, wherein the mitigation action comprises shutting one or more supply valves of the compressed air. 
Nesdill teaches (Figures 1-4) wherein the mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) comprises shutting one or more supply valves (218) of the compressed air (the air supplied to the air turbine starter; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech, Smith, and Nesdill to include the shutting one or more supply valves of the compressed air, as taught by Nesdill, for the same reasons discussed above in claim 1. 
It is noted that the term “valve” is defined by Merriam-Webster’s online dictionary as “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.

Regarding Independent Claim 9, Zeiner teaches (Figures 1-3) a system of an aircraft (Paragraph 0002), the system comprising:
an auxiliary power unit (Paragraph 0018) operable to supply compressed air to the aircraft (see Paragraph 0002 and Figure 1);
an engine control interface (116) operable to communicate with the auxiliary power unit (Paragraphs 0018 and 0025);

a starter air valve (110) operable to control delivery of the compressed air (from the auxiliary power unit; Paragraph 0018) to the air turbine starter (108); and
a controller (104) operable to control motoring (via 110) of the starting spool (Paragraph 0017) by the air turbine starter (108) by controlling a state (a position of the starter air valve – see Paragraph 0027) of the starter air valve (110) to maintain a motoring speed below a threshold level (“the circuit 116 is configured to determine the rotational speed of the turbine 114 and compare this speed to a preset threshold speed” and “the rotational speed signal may also be used by the engine control 104 to control ATS 108 acceleration rate and speed. In particular, the engine control 104 may implement logic to controllably modulate the position of SAV 110, and thus the flow of pressurized air to the ATS 108, to control acceleration rate and speed …By controlling speed, extended operation at turbine resonance conditions can be avoided”; see Paragraphs 0025 and 0027), the controller (104) commanding (via a valve position signal; see Paragraph 0022) the starter air valve (110) to either open so that pressurized air may flow into the air turbine starter or close so that pressurized air does not flow into the air turbine starter (see Paragraph 0022). Zeiner also teaches the detection of a fault condition (“the circuit 116 may also be configured, in response to the rotational speed signal, to determine if one or more faults occurring within the ATS 108” – see Paragraph 0026). Zeiner teaches that a rotational speed of the turbine above a threshold speed is an indication that the starter air valve is in an open position causing pressurized air to continue to flow into the air turbine starter (see Paragraph 0025). Ziener further teaches that a rotational speed of the turbine below the threshold speed is an indication that the starter air valve is in a closed position that prevents the pressurized air from flowing into the air turbine starter (see Paragraph 0025).
Although Zeniner teaches determining the rotational speed of the air turbine starter and compare that speed to a preset threshold speed and using the determined rotational speed to control the 
Zeiner also does not state that the fault condition detected includes a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve and Ziener does not teach sending a command to the engine control interface to initiate a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detection of the fault condition or the use of a digital communication bus.
Pech teaches (Figures 1-7) a gas turbine engine start system (10) including an air turbine starter (20) and a gas turbine engine (22) connected to through an accessory gearbox (24) such that, under normal operation, the rotational speed (N2) of the gas turbine engine (22) is proportional to the speed of the air turbine starter shaft (42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner to include the connection of the air turbine starter shaft to the gas turbine engine such that a motoring speed of the gas turbine engine shaft of the starting spool is maintained when rotational speed of the air turbine starter is maintained, as taught by Pech, in order to allow the air turbine starter to initiate spool-up of a larger gas turbine engine (Paragraph 0031). Zeiner in view of Pech does not state that the fault condition detected includes a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve and Ziener in view of Pech does not teach sending a command to the engine control interface to initiate a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detection of the fault condition.
Smith teaches (Figures 1-4) detecting a fault condition of the starter air valve (“The starter air valve (SAV) feedback system illustrated in FIG. 2 may be used to detect failures in air valve 20 and to prevent such failures from damaging starter 50 or any other downstream components”; see Column 2, lines 44-47) includes a pressure increase of the compressed air at the starter air valve (“If valve 20 fails open or partially open, pressure transducer 40 will also measure an increase in the pressure differential as a result of leakage. Thus, failures of valve 20 may be detected by monitoring the pressure differential measured by pressure transducer 40”; see Column 3, lines 26-30) or a stuck open position of the starter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech to include the detection of a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve, as taught by Smith, in order to detect failures in the starter air valve and prevent failures from damaging the air turbine starter or any other downstream components (Column 2, lines 44-52). Zeiner in view of Pech and Smith does not teach sending a command to the engine control interface to initiate a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detection of the fault condition or the use of a digital communication bus.
Nesdill teaches (Figures 1-4) a surge control valve (222) and inlet guide vanes (218) located upstream of an air turbine starter (see Figures 1-2), wherein the actuation of the surge control valve (222) and the inlet guide vanes (218) can be controlled by a controller (250) to increase or decrease the amount of air to the air turbine starter, thereby increasing or decreasing the speed of the main engine (see Paragraphs 0030, 0039, and 0044). Nesdill also teaches (Figures 1-4) an engine controller (120 or 250) which relays a command for a mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) to the auxiliary power unit through an engine control interface using a digital communication bus (see Figures 1-3 and Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech and Smith to include sending a command to the engine control interface to initiate an action that reduces delivery of the compressed air to the turbine starter, as taught by Nesdill, in order to decrease an amount of air to the air turbine starter (Paragraph 0029 of Nesdill), to provide a more precise amount of air to the air turbine starter (Paragraph 0044 of Nesdill), and therefore, avoid an amount of air through valve 20 that would be adequate to turn and damage the turbine starter or any other downstream components (Column 2, lines 44-52 of Smith).
Regarding Claim 10,
Nesdill teaches (Figures 1-4) wherein the mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) comprises opening one or more bleed valves (222) to purge the compressed air (from 216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech, Smith, and Nesdill to include the opening one or more bleed valves to purge the compressed air, as taught by Nesdill, in order to provide a more precise amount of air to the air turbine starter, thereby providing more precise control of the main engine speed and more efficient use of the APU (Paragraph 0044 of Nesdill).
Regarding Claim 12, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, wherein the mitigation action comprises shutting one or more supply valves of the compressed air. 
Nesdill teaches (Figures 1-4) wherein the mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) comprises shutting one or more supply valves (218) of the compressed air (the air supplied to the air turbine starter; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech, Smith, and Nesdill to include the shutting one or more supply valves of the compressed air, as taught by Nesdill, for the same reasons discussed above in claim 9. 
It is noted that the term “valve” is defined by Merriam-Webster’s online dictionary as “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.

Regarding Independent Claim 15, Zeiner teaches (Figures 1-3) a method for air supply control during motoring of a gas turbine engine (see Figure 1 and Paragraph 0002), the method comprising:
commanding, by a controller (104), a starter air valve (110) to control delivery of compressed air (from an auxiliary power unit; Paragraph 0018) to an air turbine starter (108) during motoring of the gas turbine engine (Paragraph 0017) to maintain a motoring speed below 
Although Zeniner teaches determining the rotational speed of the air turbine starter and compare that speed to a preset threshold speed and using the determined rotational speed to control the acceleration rate and speed of the air turbine starter (Paragraph 0027), Zeiner does not teach maintaining a motoring speed of a gas turbine engine shaft of the starting spool. 
Zeiner also does not state that the fault condition detected includes a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve and Ziener does not teach commanding a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detecting the fault condition.
Pech teaches (Figures 1-7) a gas turbine engine start system (10) including an air turbine starter (20) and a gas turbine engine (22) connected to through an accessory gearbox (24) such that, under normal operation, the rotational speed (N2) of the gas turbine engine (22) is proportional to the speed of the air turbine starter shaft (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner to include the connection of the air turbine starter shaft to the gas turbine engine such that a motoring speed of the gas turbine engine shaft of the starting spool is maintained when rotational speed of the air turbine starter is maintained, as taught by Pech, in order to allow the air turbine starter to initiate spool-up of a larger gas turbine engine (Paragraph 0031). Zeiner in view of Pech does not state that the fault condition detected includes a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve and Ziener in view of Pech does not teach commanding a mitigation action that reduces delivery of the compressed air to the air turbine starter based on detecting the fault condition.
Smith teaches (Figures 1-4) detecting a fault condition of the starter air valve (“The starter air valve (SAV) feedback system illustrated in FIG. 2 may be used to detect failures in air valve 20 and to prevent such failures from damaging starter 50 or any other downstream components”; see Column 2, lines 44-47) includes a pressure increase of the compressed air at the starter air valve (“If valve 20 fails open or partially open, pressure transducer 40 will also measure an increase in the pressure differential as a result of leakage. Thus, failures of valve 20 may be detected by monitoring the pressure differential measured by pressure transducer 40”; see Column 3, lines 26-30) or a stuck open position of the starter air valve (“starter air valve binding or sticking in the partially open position can be identified” – Column 3, line 66 – Column 4, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech to include the detection of a pressure increase of the compressed air at the starter air valve or a stuck open position of the starter air valve, as taught by Smith, in order to detect failures in the starter air valve and prevent failures from damaging the air turbine starter or any other downstream components (Column 2, lines 44-52). Zeiner in view of Pech and Smith does not teach sending a command to the engine control interface to initiate a mitigation action that 
Nesdill teaches (Figures 1-4) a surge control valve (222) and inlet guide vanes (218) located upstream of an air turbine starter (see Figures 1-2), wherein the actuation of the surge control valve (222) and the inlet guide vanes (218) can be controlled by a controller (250) to increase or decrease the amount of air to the air turbine starter, thereby increasing or decreasing the speed of the main engine (see Paragraphs 0030, 0039, and 0044). Nesdill also teaches (Figures 1-4) an engine controller (120 or 250) which relays a command for a mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) to the auxiliary power unit through an engine control interface using a digital communication bus (see Figures 1-3 and Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech and Smith to include sending a command to the engine control interface to initiate an action that reduces delivery of the compressed air to the turbine starter, as taught by Nesdill, in order to decrease an amount of air to the air turbine starter (Paragraph 0029 of Nesdill), to provide a more precise amount of air to the air turbine starter (Paragraph 0044 of Nesdill), and therefore, avoid an amount of air through valve 20 that would be adequate to turn and damage the turbine starter or any other downstream components (Column 2, lines 44-52 of Smith).
Regarding Claim 16, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner further teaches (Figures 1-3) wherein the compressed air is driven by an auxiliary power unit of an aircraft (the gas turbine engine is a turbofan jet engine – see Paragraph 0002) comprising the gas turbine engine (Paragraph 0018). Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, that the controller relays a command for the mitigation action to the auxiliary power unit through an engine control interface using a digital communication bus.
Nesdill teaches (Figures 1-4) an engine controller (120 or 250) which relays a command for a mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) to the auxiliary power unit through an engine control interface using a digital communication bus (see Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech and Nesdill to include the controller relaying a 
Regarding Claim 17, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed above, wherein the mitigation action comprises opening one or more bleed valves to purge the compressed air.
Nesdill teaches (Figures 1-4) wherein the mitigation action (an action to maintain engine speed – see Paragraph 0044) comprises opening one or more bleed valves (222) to purge the compressed air (from 216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech and Nesdill to include opening one or more bleed valves to purge the compressed air, as taught by Nesdill, in order to provide a more precise amount of air to the air turbine starter, thereby providing more precise control of the main engine speed and more efficient use of the APU (Paragraph 0044).
Regarding Claim 19, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, wherein the mitigation action comprises shutting one or more supply valves of the compressed air. 
Nesdill teaches (Figures 1-4) wherein the mitigation action (actuation of the surge valve or the inlet guide vanes; see Figures 1-2) comprises shutting one or more supply valves (218) of the compressed air (the air supplied to the air turbine starter; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech, Smith, and Nesdill to include the shutting one or more supply valves of the compressed air, as taught by Nesdill, for the same reasons discussed above in claim 9. 
It is noted that the term “valve” is defined by Merriam-Webster’s online dictionary as “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, 
Regarding Claims 21-23, Zeiner in view of Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. As discussed in claims 1, 9, and 15 above, Zeiner teaches that the controller (104) commands (via a valve position signal; see Paragraph 0022) the starter air valve (110) to either open so that pressurized air may flow into the air turbine starter or close so that pressurized air does not flow into the air turbine starter (see Paragraph 0022). Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, wherein the stuck open position of the starter air valve is detected based on an increase in a starter air pressure.
Smith teaches (Figures 1-4) a starter air valve (20) which is detected to be in a stuck open position (Column 2, lines 44-52 and Column 3, lines 24-30) based on an increase in a starter air pressure (measured via pressure transducer 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech, Smith, and Nesdill to include the stuck open position of the starter air valve being detected based on an increase in a starter air pressure, as taught by Smith, for the same reasons discussed above in claims 1, 9, and 15.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner et al. (US 2012/0266606) in view of Pech et al. (US 2014/0373554), Smith (US 5,463,865), Nesdill et al. (US 2015/0167553), and Catt (US 2015/0096359).
Regarding Claims 5, 11, and 18, Zeiner in view of ----Pech, Smith, and Nesdill teaches the invention as claimed and as discussed above. Zeiner in view of Pech, Smith, and Nesdill does not teach, as discussed so far, wherein the controller receives state information of the one or more bleed valves through the engine control interface.
Catt teaches (Figures 1-3) a controller (64) receiving state information of one or more bleed valves (a sensor indicating position of the valves – Paragraph 0010) through an engine control interface (controller may include one or more processors 74 – Paragraph 0013; the controller may utilize inputs from the sensors to predict APU fault – Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Pech, Smith, and Nesdill to include the controller receiving state information of the one or more bleed valves through the engine control interface, as taught by Catt, in order to analyze data from the sensor inputs to predict a fault (Paragraph 0020).


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741